t c memo united_states tax_court john c vanderschraaf and cornelia vanderschraaf et al petitioners v commissioner of internal revenue respondent docket nos filed date michael j christianson for petitioners elizabeth girafalco chirich and susan k greene for respondent cases of the following petitioners are consolidated herewith estate of donald r lawrenz sr deceased donald r lawrenz jr executor and ella a lawrenz docket no john c vanderschraaf and cornelia vanderschraaf docket no and estate of donald r lawrenz sr deceased donald r lawrenz jr executor docket no petitioner donald r lawrenz sr died on date memorandum opinion swift judge respondent determined deficiencies in petitioners’ federal income taxes additions to tax and increased interest as follows john c and cornelia vanderschraaf docket nos and increased interest and additions to tax sec sec deficiency c a a a sec sec sec sec dollar_figure big_number big_number dollar_figure -- -- -- dollar_figure -- -- dollar_figure big_number -- -- year estate of donald r lawrenz sr deceased and ella a lawrenz docket no deficiency c increased interest and additions to tax sec sec_6653 sec sec_6653 a sec dollar_figure big_number dollar_figure -- -- dollar_figure -- -- dollar_figure year estate of donald r lawrenz sr deceased docket no year deficiency sec_6621 sec_6653 increased interest and addition_to_tax dollar_figure dollar_figure percent of interest accruing after date on portion of the underpayment attributable to a tax- motivated transaction percent of interest due on portion of underpayment attributable to negligence percent of underpayment due on portion attributable to substantial_understatement of tax unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure after settlement of some issues the primary issue for decision is whether the profit objective of certain partnership investments should be measured at the partnership level or at the individual partner level background many of the facts have been stipulated and are so found the entire trial record and the testimony and exhibits admitted into evidence in our test case opinion in 99_tc_132 affd sub nom 28_f3d_1024 10th cir have been stipulated as part of the trial record herein krause involved limited_partnership investments that are closely related to the limited_partnership investments at issue herein background and other general facts as they were found in krause that relate directly and indirectly to the partnership investments involved herein we by this reference incorporate as findings_of_fact in the instant cases petitioners john c and cornelia vanderschraaf resided in fountain valley california at the time they filed their petitions petitioners donald r and ella a lawrenz resided in corona del mar california at the time they filed their petitions on their respective federal_income_tax returns for the years in issue petitioners claimed large losses and interest deductions relating to investments as limited partners in boulder oil_and_gas associates boulder technology oil_and_gas associates tech-1979 and winfield oil_and_gas associates winfield respondent disallowed these claimed losses and interest deductions and petitioners filed the instant cases contesting respondent's adjustments after a lengthy trial in the krause test cases we analyzed primarily at the partnership level the objective of the particular partnerships involved in krause we concluded that the partnerships did not have the requisite profit objective to support the losses claimed and we sustained respondent's disallowance of the claimed losses relating to the taxpayers’ investments in the partnerships also on the ground that the underlying debt obligations did not constitute genuine debt we sustained respondent's disallowance of the claimed interest deductions relating thereto and we imposed an increased interest rate under sec_6621 we did not however in the krause test case opinion sustain respondent's determinations under sec_6653 and and of additions to tax for negligence for valuation overstatements and for substantial understatements of tax as indicated our findings and holdings in krause v commissioner supra were affirmed by the u s court_of_appeals for the tenth circuit the license agreements entered into by boulder tech-1979 and winfield with elektra are not materially different from the license agreements entered into by the partnerships involved in the krause test cases facts found and conclusions reached in krause with regard specifically to lack of profit objective of the partnerships involved in krause are incorporated herein by reference and apply to boulder tech-1979 and winfield similar to our findings in krause v commissioner supra pincite with regard to the partnerships involved therein the stated consideration agreed to by boulder tech-1979 and winfield for the license of enhanced oil recovery eor technology and for the lease of tar sands properties was excessive bore no relation to the value of that which was acquired did not conform to industry norms and precluded any realistic opportunity for profit in the oil_and_gas industry a portfolio of technology is not ordinarily licensed when it is not known whether the technology will even work on the property on which the technology is to be implemented eor technology is known to be site specific for this reason the acquisition of a portfolio of eor technology for use on particular properties typically does not occur in the oil industry in the late 1970's and early 1980's when the license agreements involved in these cases were entered into the established license fee in the oil industry for the right to use eor technology was a percent running royalty based on incremental increased oil production or on the income actually realized therefrom that was attributable to the particular eor technology being licensed the fixed fees to be paid_by boulder tech-1979 and winfield for the eor technology licenses were not competitive in the oil industry and were contrary to industry norms it was not necessary for boulder tech-1979 and winfield to license these technologies of the technologies licensed -- carmel vaportherm carmel tec elektraflo and sme oil drive -- only the tec and carmel processes were developed to any significant extent and the tec and carmel processes could have been licensed by the partnerships directly from the inventors thereof for running royalties based solely on income realized therefrom thus it was not necessary for boulder tech-1979 and winfield to license the carmel and tec processes from elektra and pay up-front fees for them in the oil exploration and production industry it is ordinary to lease tar sands properties based on projections of reserves not oil in place the multimillion dollar license fees and lease royalties that boulder tech-1979 and winfield agreed to pay were excessive did not reflect arm's-length debt obligations and are not to be recognized as legitimate obligations of the partnerships the license fees and lease royalties to which boulder tech-1979 and winfield agreed and the related debt obligations do not constitute legitimate genuine debt obligations and are to be disregarded on partnership information returns of boulder tech-1979 and winfield petitioners were identified as partners and on petitioners' respective individual federal_income_tax returns for the years in issue they reported their distributive_share of the substantial claimed losses and credits relating to boulder tech- and winfield by claiming these flowthrough partnership losses petitioners repeatedly represented to respondent the existence of these partnerships and petitioners' status as partners of the partnerships it was the general partners and the promoters of boulder tech-1979 and winfield not the limited partners who controlled the transactions and activities of the partnerships actions and intent of the general partners with regard to boulder tech-1979 and winfield including the profit objective of the partnerships or lack thereof are attributable to petitioners see utah code ann secs -11 to -15 -17 -18 48-2a-403 discussion it is well established that the issue under sec_183 as to whether partnerships are engaged in activity with a profit objective is determined at the partnership level 990_f2d_893 6th cir affg donahue v commissioner tcmemo_1991_181 830_f2d_499 3d cir affg tcmemo_1986_156 99_tc_132 and cases cited therein 86_tc_1326 motion to vacate denied at tcmemo_1995_209 affd 113_f3d_670 7th cir 78_tc_471 affd 722_f2d_695 llth cir 76_tc_759 ndollar_figure in resolving this issue courts focus on actions of the partners who manage affairs of the partnerships and upon whom other partners rely to make partnership decisions drobny v commissioner t c pincite citing brannen v commissioner t c pincite 80_tc_972 affd without published opinion 742_f2d_1441 2d cir affd sub nom 731_f2d_230 4th cir affd without published opinions sub nom hook v commissioner kratsa v commissioner leffel v commissioner rosenblatt v commissioner zemel v commissioner 734_f2d_5 3d cir under any other approach different results would accrue to partners in the same partnerships even though the partners themselves may have had no control_over activity of the partnerships see 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_472 66_tc_74 affd per curiam 555_f2d_634 7th cir for these reasons in analyzing the profit objective of in particular limited_partnerships individual actions of limited partners are not the focus of the analysis the u s court_of_appeals for the ninth circuit has repeatedly accepted the proposition that a partnership level determination of profit objective is proper see eg balboa energy fund v commissioner 85_f3d_634 9th cir affg in part and revg in part without published opinion osterhout v commissioner tcmemo_1993_251 4_f3d_709 9th cir affg tcmemo_1991_212 933_f2d_757 9th cir 820_f2d_321 9th cir affg tcmemo_1985_197 independent elec supply inc v commissioner supra pincite analyzing under sec_183 the profit objective element at the partnership level is consistent with and follows the general_rule of federal partnership_taxation that the treatment of partnership income loss deduction or credit be determined at the partnership level sec_702 55_tc_429 citing 393_f2d_573 9th cir affg t c memo sec_1_702-1 income_tax regs sec_761 defines a partnership for federal_income_tax purposes essentially as a group joint_venture or other unincorporated organization through which any business financial operation or venture is carried on see also sec_7701 and sec_1_761-1 income_tax regs under which the term partnership is defined more broadly than the common_law meaning of partnership petitioners argue that our holding in krause v commissioner supra disallowing under sec_183 claimed partnership losses for lack of profit objective and any holding herein to the same effect with regard to boulder tech-1979 and winfield effectively constitutes a holding that the purported partnerships did not constitute legal partnerships petitioners argue therefrom that in the instant cases boulder tech-1979 and winfield must be regarded by the court as something other than legal partnership entities and that a partnership entity level analysis of profit objective should not be applied petitioners argue further that the court has no option in these cases but to apply sec_183 at the individual partner level with regard to each and every partner in boulder tech-1979 and winfield citing sec_761 and sec_301_7701-3 proced admin regs petitioners argue further that partnerships lacking in profit objective are to be regarded as not engaged in any trade_or_business and that in such situations the partners' investments should be regarded as the mere coownership of property we disagree petitioners' specific arguments herein were rejected in 72_tc_521 affd 633_f2d_512 7th cir in madison gas elec co it was concluded that under sec_761 a partnership may exist even without a profit objective sec_761 merely requires an unincorporated organization through or by means of which any business financial operation or venture is carried on madison gas elec co v commissioner f 2d pincite see also pasternak v commissioner f 2d pincite tax_shelter cotenancies treated as partnerships under sec_761 and sec_7701 brannen v commissioner supra pincite ndollar_figure tax_shelter partnership not engaged in business for profit under sec_183 treated as partnership under sec_761 in 843_fsupp_655 d colo affd without published opinion 42_f3d_1406 10th cir an entity that was organized largely to resist taxes was treated as a partnership under sec_761 petitioners cite certain court opinions out of context in 337_us_733 the supreme court stated that a partnership constitutes an organization for production_of_income to which each partner contributes one or both of the ingredients of income which are capital or service references to partnership income in commissioner v culbertson supra as well as in 327_us_280 and form builders inc v commissioner tcmemo_1990_75 involve the issue of whether a taxpayer is to be treated as having invested in a partnership as distinguished from an investment in some other type of taxable entity an issue different from the issue of whether the underlying activity of the partnership was entered into for profit in cases such as 99_tc_132 and the instant cases the focus of the analysis is on whether the underlying activity entered into by the partnerships was supported by economic_substance and profit objective see eg 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_472 citing 315_f2d_731 9th cir affg t c memo krause v commissioner supra pincite citing 962_f2d_973 10th cir affg brock v commissioner t c memo in that context and in regard to that particular issue a court decision that a partnership activity does not constitute a trade_or_business has no economic_substance or lacks a profit objective does not constitute and is not equivalent to a holding that the investors intended to create an entity other than a partnership for example our focus in krause was not on whether the parties intended to form partnerships our focus was on the underlying activity and transactions entered into by the partnerships after the investors entered into and invested in the partnerships as previously noted finding that the underlying transactions entered into by the partnerships did not constitute arm’s-length transactions that the license fees agreed to were not negotiated at arm's length and were excessive and that the assets acquired were overvalued we held that the transactions entered into by the partnerships upon which the losses in dispute were based were not entered into with a profit objective that the underlying transactions did not constitute legitimate for-profit business transactions and that purported debt obligations associated therewith did not constitute genuine debt obligations and were to be disregarded krause v commissioner t c pincite the essence and focus of the inquiry as to whether an arrangement constitutes a partnership is whether the parties thereto intended to create a partnership see eg it is noted that the court made these findings in 99_tc_132 affd sub nom 28_f3d_1024 10th cir with respect to a sister partnership technology-1980 commissioner v culbertson u s pincite s m plumbinq co v commis55_tc_702 certain factors are indicative of such an intent in allison v commissioner tcmemo_1976_248 we noted four basic attributes of a joint_venture or partnership a contract that a joint_venture be formed the contribution of money property and or services an agreement for joint proprietorship and control and an agreement to share profits id see also s m plumbing co v commissioner supra pincite boulder tech-1979 and winfield have all four of these attributes in 632_fsupp_172 w d n c the following factors were particularly relevant to a conclusion that a partnership existed whether a partnership_agreement existed whether the investors represented to others that they were partners whether the investors had a proprietary interest in partnership profits and losses whether the investors had a right to control partnership income and capital and whether the investors contributed capital and services see also united_states v levasseur aftr 2d pincite ustc par at big_number d vt citing 499_f2d_1186 2d cir affg grober v commissioner t c memo boulder tech-1979 and winfield did not constitute mere passive coowners of property the partnerships entered into transactions formed joint ventures operated gas wells and engaged in various other activities they carried on a financial operation or venture they are to be treated as partnerships under sec_76l a even though underlying activity of the partnerships lacked a profit objective under sec_183 boulder tech-1979 and winfield each had the formal indicia of partnership status and conducted themselves generally as partnerships they are to be treated as partnerships the issue under sec_183 as to the profit objective of the partnership activity is to be analyzed at the partnership level our conclusion in krause v commissioner supra and herein that activity and transactions of the partnerships were not entered into with a profit objective does not affect the status of boulder tech-1979 and winfield as partnerships for federal_income_tax purposes our findings herein as to the lack of profit objective of the underlying activity of boulder tech-1979 and winfield are based in part on petitioners' failure to meet their burden_of_proof as to the existence of a profit objective with respect to the underlying activity of boulder tech-1979 and winfield on the fact that the entire record and evidence of krause was stipulated to as evidence in the instant cases and on the doctrine_of stare_decisis stare_decisis may apply even though -- because the parties in the present case are not the same parties as were involved in the prior case -- res_judicata would not apply 341_f2d_531 6th cir 167_f2d_890 9th cir we have applied stare_decisis when faced with repetitive litigation involving the federal_income_tax consequences of investments in related tax_shelter partnerships see pearlman v commissioner tcmemo_1995_182 kott v commissioner tcmemo_1995_181 eisenberg v commissioner tcmemo_1995_180 decker v commissioner tcmemo_1995_38 brown v commissioner tcmemo_1994_43 kozlowski v commissioner tcmemo_1993_430 affd without published opinion 70_f3d_1279 9th cir walsh v commissioner tcmemo_1993_421 revd in part on another issue without published opinion 72_f3d_136 9th cir with regard to tech-1979 and winfield on the one hand and technology-1980 one of the partnerships involved in krause v commissioner supra on the other petitioners allege that a material difference exists based on a variation between the license agreements of tech-1979 and winfield and the license agreements of technology-1980 petitioners did not present any credible_evidence to establish how the alleged difference is material respondent's expert witness testified that although tech- 1979's and winfield's license agreements had a somewhat different structure from technology-1980's they were not materially different petitioners have not alleged any differences between the license agreements of boulder and technology-1980 we agree with respondent's expert that there were no material differences between the various license agreements of boulder tech-1979 and winfield and the license agreements of technology- petitioners have failed to show that the applicable findings_of_fact made in krause with regard to the lack of profit objective the license agreements and the nongenuine nature of the purported debt obligations should not be applied in these cases we conclude that the activity and transactions of boulder tech-1979 and winfield lacked profit objective as did the transactions of technology-1980 and the other partnerships that were involved in krause in light of our resolution of the profit objective issue it is not necessary to address certain other substantive issues raised by the parties additions to tax and increased interest in our opinion in krause v commissioner t c pincite we discussed at some length our reasons for not sustaining respondent's determination of the same additions to tax that respondent has determined with regard to petitioners herein we believe that that discussion as set forth in krause and as repeated below is relevant to the additions to tax and increased interest at issue herein for the years before us sec_6653 provides additions to tax equal to percent of the underpayments if any part of the underpayments are due to negligence or intentional disregard of rules or regulations sec_6653 provides an addition_to_tax of percent of the interest on the portion of the underpayment attributable to negligence negligence under sec_6653 and constitutes the failure to exercise due care or the failure to do what a reasonable or ordinarily prudent person would do under the circumstances 731_f2d_1417 9th cir affg 79_tc_714 85_tc_934 with regard to our analysis of the additions to tax it is important to note that one of respondent's own expert witnesses acknowledges that investors may have been significantly and reasonably influenced by the energy price hysteria that existed in the late 1970's and early 1980's to invest in eor technology a number of industry and governmental reports and publications encouraged investors to invest in eor technology various governmental incentives funding and subsidies were directed at development of eor technology in the early 1980's a large amount of money was spent on the development of technology for the recovery_of oil from shale and synthetic fuels in spite of the fact that such technology was not technically viable at the time and that minimal oil was produced therefrom in evaluating the imposition of the additions to tax in the instant cases and in light of the above facts encouraging investments in and the development of tertiary oil recovery methods such as eor technology we are somewhat understanding of the individual investments that were made in the boulder tech-1979 and winfield partnerships in the context of the hysteria relating to the energy crisis the oil price increases of the late 1970's the industry and governmental interest in eor technology the heavy and sophisticated promotion of these investments and the evidence in these cases and in spite of our findings and conclusions sustaining respondent's substantive tax adjustments we conclude that petitioners are not liable for the additions to tax under sec_6653 and for and respondent in these cases on brief has conceded the sec_6659 additions to tax for respondent asserts that petitioners john and cornelia vanderschraaf are liable for an addition_to_tax for substantial_understatement of tax under sec_6661 equal to percent of the respective underpayment_of_tax attributable to such understatement_of_tax in order for an understatement_of_tax to be considered substantial the amount of the understatement must exceed the greater of percent of the tax required to be shown on the federal_income_tax return or dollar_figure sec_6661 respondent contends that the addition_to_tax under sec_6661 should be imposed because there was no substantial_authority supporting the claimed treatment of the disallowed items petitioners argue that they should be held not liable for the sec_6661 addition_to_tax and that respondent should have waived the sec_6661 addition_to_tax respondent also argues that petitioners never formally requested respondent to waive the sec_6661 addition_to_tax and respondent argues that the court therefore is without jurisdiction to review respondent's refusal to waive this addition_to_tax on the record in these cases we conclude that the sec_6661 addition_to_tax has always been before the court and in dispute between the parties respondent has been aware for years of petitioners’ request for an abatement thereof in the related test case of krause v commissioner t c pincite on general grounds that are also applicable to petitioners herein we expressly addressed and rejected respondent's imposition of the sec_6661 addition_to_tax based on the record in these cases we conclude that respondent's refusal to waive the sec_6661 addition_to_tax constitutes an abuse_of_discretion 91_tc_1079 see also 933_f2d_757 9th cir as we explained in krause v commissioner t c pincite imposition of increased interest under sec_6621 and its predecessor sec_6621 is more automatic sec_6621 provided an increased rate of interest for substantial underpayments attributable to tax-motivated transactions substantial underpayments are defined as underpayments in excess of dollar_figure by regulation among the types of transactions that are considered to be tax-motivated transactions within the meaning of sec_6621 are those with respect to which the related tax deductions are disallowed under sec_183 for lack of profit objective 91_tc_524 sec_301_6621-2t a-4 temporary proced admin regs fed reg date in light of our findings as to the lack of profit objective petitioners are liable for increased interest under sec_6621 for the reasons stated respondent's imposition of the additions to tax is not sustained in these cases but respondent's imposition of increased interest under sec_6621 is sustained decisions will be entered under rule
